[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 11-12908                ELEVENTH CIRCUIT
                         Non-Argument Calendar              JANUARY 9, 2012
                       ________________________               JOHN LEY
                                                               CLERK
                D.C. Docket No. 2:08-cv-00895-MHT-SRW



WILLIAM GEOFFERY DOBBINS,

                                                               Plaintiff-Appellee,

                                 versus

J.C. GILES,

                                                                      Defendant,

LEWIS HULETT,
Lt. Officer,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (January 9, 2012)

Before TJOFLAT, EDMONDSON and MARCUS, Circuit Judges.
PER CURIAM:

      Officer Lewis Hulett appeals the district court’s denial of his motion for

summary judgment based on qualified immunity in a 42 U.S.C. § 1983 lawsuit

alleging that he used excessive force against a state inmate, William Dobbins, in

violation of the Eighth Amendment. He argues that Dobbins failed to allege a

constitutional violation and that, even if he did, it was not a violation of clearly

established law.

      We review de novo a district court’s denial of a motion for summary judgment

based on qualified immunity. Roberts v. Spielman, 643 F.3d 899, 902 (11th Cir.

2011). Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A district court must view the evidence and all reasonable inferences

therefrom, to the extent supported by the record, “in the light most favorable to the

nonmovant.” Jean-Baptiste v. Gutierrez, 627 F.3d 816, 820 (11th Cir. 2010). If an

inmate submits a sworn complaint, the factual allegations therein are sufficient for

summary judgment purposes, and he need not file a separate affidavit. Sammons v.

Taylor, 967 F.2d 1533, 1544 n.5 (11th Cir. 1992).

      “Qualified immunity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official violated a statutory or

                                          2
constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct.” Ashcroft v. al-Kidd, ___ U.S. ___, 131 S. Ct. 2074, 2080

(2011) (internal quotation marks omitted). Courts may address these prongs in either

order. Id.

      The Eighth Amendment proscribes the infliction of cruel and unusual

punishments. U.S. Const. amend. VIII. The Supreme Court has made clear that this

proscription governs prison officials’ use of force against inmates. Whitley v. Albers,

475 U.S. 312, 327 (1986). The core judicial inquiry in determining whether a prison

official’s use of force was excessive is “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Hudson v. McMillian, 503 U.S. 1, 7 (1992). Relevant factors in this inquiry include

“the need for the application of force, the relationship between the need and the

amount of force that was used, and the extent of injury inflicted.” Whitley, 475 U.S.

at 321 (internal quotation marks omitted).

      “The absence of serious injury is . . . relevant to the Eighth Amendment

inquiry, but does not end it.” Hudson, 503 U.S. at 7. “When prison officials

maliciously and sadistically use force to cause harm, contemporary standards of

decency always are violated . . . whether or not significant injury is evident.” Id. at

9.   However, “[t]he Eighth Amendment’s prohibition of cruel and unusual

                                           3
punishments necessarily excludes from constitutional recognition de minimis uses of

physical force, provided that the use of force is not of a sort repugnant to the

conscience of mankind.” Id. at 9-10 (internal quotation marks omitted).

      After thorough review, we affirm. In Skrtich v. Thornton, 280 F.3d 1295 (11th

Cir. 2002), we considered a § 1983 suit by a prisoner who alleged an excessive force

claim against corrections officers. We concluded, under the facts of that case, that

“a defense of qualified immunity is not available in cases alleging excessive force in

violation of the Eighth Amendment, because the use of force maliciously and

sadistically to cause harm is clearly established to be a violation of the Constitution

by the Supreme Court decisions in Hudson and Whitley.” Skrtich, 280 F.3d at 1301

(internal quotation marks omitted). Thus, when a plaintiff making an excessive force

claim “has alleged facts sufficient to survive a motion to dismiss or a motion for

summary judgment” demonstrating that the officer used force maliciously and

sadistically to cause harm, he has necessarily established the two prongs required to

defeat a defense of qualified immunity. Id.

      Here, Dobbins alleged, and tendered proof in the form of his verified

complaint, that Officer Hulett struck and slapped him for no reason after he expressed

an inability to transfer from his bed to his wheelchair. In particular, Dobbins alleged

that on the evening of November 2, 2008, between six and eight officers came to a

                                          4
room where he was laying on a bed to “shake down” the inmates in that room. Hulett

approached Dobbins’ bed and told him to get up. Dobbins responded that he was

unable to rise because he was wheelchair-bound and had “a boil on his butt,” which

made sitting down painful. Hulett found pencil lead in Dobbins’s drawer and threw

it in his face, swore at Dobbins, and told all the other inmates to leave the room.

According to the complaint, Hulett then struck Dobbins between the eyes with his fist

and slapped Dobbins in the face.

       Taking Dobbins’ version of the facts as true, as we must for present purposes,

Hulett’s use of force was wanton and unnecessary. To the extent that the evidence

showed that there was no need for force, Dobbins pleaded and tendered sufficient

facts to support an excessive force claim.1 Accordingly, the district court did not err

in denying Hulett qualified immunity. See Skrtich, 280 F.3d at 1301.2

       AFFIRMED.




       1
          Although Dobbins does not allege the extent of his physical injuries, the Supreme Court
has made clear that the “core judicial inquiry” is not the extent of the injury, but rather the nature
of the force, and whether it was applied “maliciously and sadistically to cause harm.” Hudson,
503 U.S. at 7.
       2
          Additionally, we reject Hulett’s invitation to overrule Skrtich because “only the
Supreme Court or this [C]ourt sitting en banc could accomplish such a task.” Black v. United
States, 373 F.3d 1140, 1145 (11th Cir. 2004).

                                                  5